Citation Nr: 0417357	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  01-09 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 17, 2000 
for the grant of service connection for bronchitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
bronchitis and assigned a 10 percent disability evaluation, 
effective August 17, 2000. 

REMAND

In a December 2002 decision, the Board denied the veteran's 
claim for an effective date earlier than August 17, 2000 for 
the grant of service connection for bronchitis.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  The parties filed a Joint Motion for 
Remand with the Court in October 2003.  The Court issued an 
Order in October 2003, granted the Joint Motion and vacated 
the Board's December 2002 decision.  

In the October 2003 Joint Remand, the parties indicated that 
VA had not complied with the VCAA.

Accordingly, in light of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003), this 
case is hereby REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  The case is 
REMANDED for the following actions:

1.  Issue a VCAA letter to the veteran.

2.  Comply with the Joint Motion for 
Remand and the Order of the Court.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




